Exhibit 10.2

 

DEFERRED STOCK AWARD AGREEMENT

 

UNDER THE DIAMONDROCK HOSPITALITY COMPANY

2004 STOCK OPTION AND INCENTIVE PLAN

 

Name of Grantee: John L. Williams

No. of Shares: 105,000

Purchase Price per Share: $0.00

Grant Date: June 1, 2005

Final Acceptance Date: August 1, 2005

 

This Deferred Stock Award Agreement (the “Agreement”), made as of the 1st day of
June, 2005 (the “Grant Date”) by and between DiamondRock Hospitality Company
(the “Company”), and John L. Williams (the “Grantee”), evidences the grant by
the Company of certain shares of Deferred Stock set forth above (the “Award”) to
the Grantee on such date and the Grantee’s acceptance of the Award in accordance
with the provisions of the DiamondRock Hospitality Company 2004 Stock Option and
Incentive Plan (the “Plan”). The Company and the Grantee agree as follows:

 

1. Basis for Award. This Award is made in accordance with Section 8 of the Plan.

 

2. Deferred Stock Awarded.

 

(a) The Company hereby awards to the Grantee, in the aggregate the number of
shares of Deferred Stock set forth above.

 

(b) The Company shall in accordance with the Plan establish and maintain an
account (the “Deferred Stock Account”) for the Grantee, and such account shall
be credited with the number of shares of Deferred Stock granted to the Grantee.

 

(c) Until the payment of Deferred Stock awarded to the Grantee, the Deferred
Stock and any related securities, dividends or other property nominally credited
to a Deferred Stock Account shall not be sold, transferred, or otherwise
disposed of and shall not be pledged or otherwise hypothecated.

 

(d) Upon the payment of any dividends (or other distribution) by the Company,
the Company shall, on the day such dividend (or other distribution) is paid,
credit the Deferred Stock Account with additional shares (or a fraction of a
share) of Deferred Stock equal to the fair market value of the Stock (determined
as of the close of the New York Stock Exchange on such payment date) in lieu of
paying such dividend or making such other distribution. The determination of
fair market value shall be made by the Administrator acting in good faith. Any
such additional shares of Deferred Stock shall be subject to the same vesting
schedule and deferral as the original Award and such additional shares shall be
paid on the same date that the original Award is paid. On the date that the
Award is paid, all fractional shares shall be eliminated.

 

3. Vesting and Deferral Period. The Deferred Stock covered by this Agreement
shall vest on the Grant Date. Notwithstanding the foregoing, except as provided
in Section 4

 

1



--------------------------------------------------------------------------------

below, settlement and payment of the Deferred Stock shall automatically be
deferred for a period of five (5) years from the Grant Date (the “Deferral
Period”) and shall be paid in accordance with Section 4 below. Notwithstanding
the foregoing, if Grantee’s service with the Company is terminated for Cause (as
defined below) prior to the expiration of the Deferral Period, all amounts
credited to the Grantee’s Deferred Stock Account shall be forfeited and no
payments shall be made to the Grantee hereunder. For purposes hereof “Cause”
shall mean the occurrence of any of the following events based on a
determination by the Board of Directors of the Company (the “Board”) in good
faith: (i) the conviction or indictment of the Grantee of, or the entry of a
plea of guilty or nolo contendere by the Grantee to, any felony; (ii) fraud,
misappropriation or embezzlement by the Grantee; (iii) the Grantee’s willful
failure or gross negligence in the performance of his assigned duties for the
Company, which failure or gross negligence continues for more than 15 days
following the Grantee’s receipt of written notice of such willful failure or
gross negligence from the Board; (iv) any act or omission of the Grantee that
has a demonstrated and material adverse impact on the Company reputation for
honesty and fair dealing; (v) the breach by the Grantee of his duties under any
agreement he is a party to with the Company or any of its affiliates or any
material term of any such agreements; or (vi) a material violation by Grantee of
the Company’s employment policies which continues for more than 15 days
following written notice of such violation from the Board.

 

4. Payment. Except as provided in the Plan, upon the earlier to occur of (i) a
Sale Event or (ii) expiration of the Deferral Period, the Grantee’s Deferred
Stock Account shall be paid in full and payment shall be made in the form of
shares of Stock equal to the number of Deferred Stock credited to the Grantee’s
Deferred Stock Account which are being paid and settled. The Administrator shall
cause a stock certificate to be delivered to the Grantee with respect to such
shares of Stock free of all restrictions hereunder, except for applicable
federal securities laws restrictions. Any securities, cash dividends or other
property credited to the Deferred Stock Account other than Deferred Stock shall
be paid in kind, or, in the discretion of the Committee, in cash.
Notwithstanding the foregoing, to the extent that a Grantee is a “specified
employee” as defined under Section 409A of the Code at the time the payments
contemplated hereunder are to be made, any payments of deferred compensation
that may be made as a result of the Grantee’s separation from service shall
commence six (6) months and one day following such separation from service if
earlier payment would be a violation of Section 409A of the Code. In addition,
the timing of certain payment of awards provided for under this Plan may be
revised as necessary for compliance with Section 409A of the Code with or
without a Grantee’s consent. This Section 4 is not intended to accelerate the
payment of deferred compensation within the meaning of Section 409A of the Code
in a manner which would subject the Grantee to any taxes and penalties under
Section 409A of the Code. As such, this Section 4 shall operate only to
accelerate the payment of any Award, if such acceleration does not cause the
Grantee to become subject to taxes and penalties under Section 409A(a)(1)(B) of
the Code or otherwise violate Section 409A(a)(2) of the Code.

 

5. Compliance with Laws and Regulations. The issuance of shares of Stock upon
the settlement of the Deferred Stock shall be subject to compliance by the
Company and the Grantee with all applicable requirements of securities laws,
other applicable laws and regulations of any stock exchange on which the Shares
may be listed at the time of such issuance or transfer. The Grantee understands
that the Company is under no obligation to register or qualify the Stock with
the United States Securities and Exchange Commission, any state securities
commission or any stock exchange to effect such compliance.

 

2



--------------------------------------------------------------------------------

6. Tax Withholding. The Grantee agrees that no later than the date as of which
the Deferred Stock vest and/or are settled, the Grantee shall pay to the Company
(in cash or to the extent permitted by the Administrator, shares of Stock
otherwise deliverable to the Grantee hereunder or previously held by the Grantee
whose Fair Market Value on the day preceding the date the Deferred Stock vests
and/or are settled is equal to the amount of the Grantee’s tax withholding
liability) any federal, state or local taxes of any kind required by law to be
withheld, if any, with respect to the Deferred Stock. Alternatively, the Company
or its Subsidiary shall, to the extent permitted by law, have the right to
deduct from any payment of any kind otherwise due to the Grantee (including
payments due when the Deferred Stock vest and/or settled) any federal, state or
local taxes of any kind required by law to be withheld.

 

7. Nontransferability. Except as provided in the Plan, this Award is not
transferable.

 

8. No Right to Continued Employment. Nothing in this Agreement shall be deemed
by implication or otherwise to impose any limitation on any right of the Company
or any of its affiliates to terminate the Grantee’s employment at any time, in
the absence of a specific written agreement to the contrary.

 

9. Representations and Warranties of Grantee. The Grantee represents and
warrants to the Company that:

 

(a) Agrees to Terms of the Plan. The Grantee has received a copy of the Plan and
has read and understands the terms of the Plan and this Agreement, and agrees to
be bound by their terms and conditions. The Grantee acknowledges that there may
be adverse tax consequences upon the vesting and/or settlement of Deferred Stock
or thereafter and that the Grantee should consult a tax adviser prior to such
time. The Company makes no guarantee to the Grantee that the Award granted
hereunder will not be taxable prior to payment or that the Plan and this Award
comply with Section 409A of the Code.

 

(b) Cooperation. The Grantee agrees to sign such additional documentation as may
reasonably be required from time to time by the Company.

 

10. Adjustment Upon Changes in Capitalization. In the event of a Change in Stock
as set forth in Section 3 of the Plan, the Administrator may make appropriate
adjustments to the number and class of shares relating to the Deferred Stock as
it deems appropriate, in its sole discretion, to preserve the value of this
Award. The Committee’s adjustment shall be made in accordance with the
provisions of Section 3 of the Plan and shall be effective and final, binding
and conclusive for all purposes of the Plan and this Agreement.

 

11. Governing Law; Modification. This Agreement shall be governed by the laws of
the State of Maryland without regard to the conflict of law principles. The
Agreement may not be modified except in writing signed by both parties.

 

12. Defined Terms. Except as otherwise provided herein, or unless the context
clearly indicates otherwise, capitalized terms used but not defined herein have
the definitions as provided in the Plan. The terms and provisions of the Plan
are incorporated herein by reference. In the event of a conflict or
inconsistency between the non-discretionary terms and provisions of the Plan and
the provisions of this Agreement, the Plan shall govern and control.

 

3



--------------------------------------------------------------------------------

13. Miscellaneous. The masculine pronoun shall be deemed to include the
feminine, and the singular number shall be deemed to include the plural unless a
different meaning is plainly required by the context.

 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the 25th
day of July, 2005.

 

DIAMONDROCK HOSPITALITY COMPANY By:  

/s/ Michael D. Schecter

--------------------------------------------------------------------------------

Name:   Michael D. Schecter Title:   General Counsel and Secretary GRANTEE By:  

/s/ John L. Williams

--------------------------------------------------------------------------------

 

4